     Case 5:20-cv-01320-DSF-JPR Document 5 Filed 08/25/20 Page 1 of 1 Page ID #:14



 1                                                                   JS-6

 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ALCAZAR ARTURO,                  ) Case No. EDCV 20-1320-DSF (JPR)
                                       )
12                       Petitioner,   )
                                       )        J U D G M E N T
13                  v.                 )
                                       )
14    CHAD F. WOLF,                    )
                                       )
15                       Respondent.   )
                                       )
16
17         Pursuant to the Order Denying Petition Without Prejudice and

18 Summarily Dismissing Action,
19         IT IS HEREBY ADJUDGED that this action is dismissed without

20 prejudice.
21
              8/25/20
22 DATED:                                     _______________________________
                                              DALE S.
                                                   S FISCHER
23                                            U.S. DISTRICT JUDGE

24
25
26
27
28
